PROPOSED EXAMINER’S AMENDMENT
The examiner proposes amending the instant claims in the following manner to place the instant claims in condition for allowance. The examiner clarifies that the claims here are being proposed by the examiner, and have not yet been agreed to by applicant.

X) Claim 1 is proposed to be amended in the following manner:
Claim 1 (Proposed Amendment): A [[ ]] composition [[ ]] comprising:
liposomes,
a bioactive agent,
and a loading base selected from the group consisting of a pyridine, a pyridine derivative, an adenine, an adenine derivative, an aniline, and an aniline derivative, 
wherein the liposomes have an intraliposomal space and the liposome composition has an extraliposomal space, 
wherein the [[ ]] intraliposomal space [[ ]] comprises the loading base in its charged and protonated form, [[ ]] wherein the loading base is a weaker base than the bioactive agent, and
an extraliposomal space comprising [[ ]] a loading medium having a pH that is greater than the pKa of the [[ ]] charged and protonated form of the loading base, wherein the bioactive agent is different from the loading base.

X) Claim 2 has already been cancelled.

X) Claim 3 is proposed to be amended in the following manner:
Claim 3 (Proposed Amendment): The liposome composition of claim 1 wherein the loading medium further comprises a buffer.

X) Claim 4 is proposed to be allowed without further amendment.

X) Claim 5 is proposed to be cancelled without prejudice or disclaimer. The reason for this is at least because it is unclear to the examiner whether the recited logP is intended to refer to the logP of the charged and protonated form or to the neutral form of the loading base. In the absence of that information and in an effort to achieve compact prosecution, the examiner has proposed cancelling this claim.

X) Claim 6 has already been cancelled.

X) Claim 7 is proposed to be cancelled without prejudice or disclaimer.

X) Claims 8-9 have already been cancelled.

X) Claim 10 is proposed to be cancelled without prejudice or disclaimer.

X) Claim 11 is proposed to be amended in the following manner:
Claim 11 (Proposed Amendment): The composition according to claim 1 wherein the pKa of the [[ ]] charged and protonated form of the loading base is less than 6, less than 5, less than 4, less than 3, or less than 2.

X) Claim 12 is proposed to be cancelled without prejudice or disclaimer. The reason for this is at least because it is unclear to the examiner whether the recited logP is intended to refer to the logP of the charged and protonated form or to the neutral form of the loading base. In the absence of that information and in an effort to achieve compact prosecution, the examiner has proposed cancelling this claim.

X) Claim 13 is proposed to be allowed without further amendment.

X) Claim 14 is proposed to be amended in the following manner:
Claim 14 (Proposed Amendment): The composition of claim 1 wherein the liposomes comprise:
a)    a phosphatidylcholine selected from the group consisting of distearoylphosphatidylcholine, hydrogenated soy phosphatidylcholine, hydrogenated egg phosphatidylcholine, dipalmitoylphosphatidylcholine, and dimyristoylphosphatidylcholine [[ ]] ;
b)    a sphingomyelin;
c)    a neutral lipid; or
d)    an acidic phospholipid.

X) Claim 15 is proposed to be allowed without further amendment.

X) Claims 16-23 are proposed to be cancelled without prejudice or disclaimer. The reason that the examiner is proposing to cancel these claims is because the examiner is unsure how to amend the method claims so that they are in condition for rejoinder. If applicant wishes to have a telephonic interview to discuss the matter of how to amend the method claims so that they would be in condition for rejoinder, the examiner would be willing to have such an interview.

X) Claim 24 is proposed to be cancelled without prejudice or disclaimer.

X) Claim 25 is proposed to be allowed without further amendment.

Reasons For Proposed Claim Amendments
The examiner provides the following reasoning as to why the claim amendments proposed here are necessary to place the application in condition for allowance.
As an initial matter, the examiner proposes replacing the phrase “conjugate acid” with the phrase “loading base in its charged and protonated form.” The reason for this is that the language “charged and protonated form” is disclosed in the instant specification on page 27, first paragraph of the instant specification; as such, this language would not appear to be new matter. 
The instant claims are also proposed to be amended in a manner that there is no longer a requirement that the bioactive agent be in either the extraliposomal space or the intraliposomal space. As best understood, claim 1, as of the claim prior to the examiner’s proposed amendment, requires the bioactive agent to be in the extraliposomal space. This would not appear to read on the most preferred embodiment, in which the bioactive agent is loaded into the liposome. As such, the examiner has proposed amending the claim such that the location of the bioactive agent, whether extraliposomal or intraliposomal, is no longer required by the instant claims. As such, an embodiment wherein the majority of the bioactive agent is present in the intraliposomal space, but a small amount is present in the extraliposomal space due to failure to load or leakage, would still be within the claim scope.
Other proposed amendments to the instant claims are primarily proposed for the purpose of increasing clarity.

Reasons for Indicating Allowable Subject Matter
Declarations were presented in the file wrapper on 13 October 2020 and 27 January 2021. In this declaration, declarant conducts a variety of experiments comparing the claimed invention with a comparative example in which the claimed loading base is replaced with a different loading base such as the ammonium ion. Declarant has found that the claimed invention results in less leakage and less premature release of the bioactive agent as compared with the comparative examples. In support of this, the examiner cites page 3 of the declaration on 27 January 2021, figure at the top of page, which is reproduced below.

    PNG
    media_image1.png
    340
    508
    media_image1.png
    Greyscale

In the above-reproduced figure, declarant has compared buprenorphine loaded into a liposome with the 2-methoxypyridinium ion (which is a pyridine derivative, and therefore within the claim scope) as compared with buprenorphine loaded with ammonium ion (which is a comparative example). The above-reproduced figure shows very low release for buprenorphine loaded with the 2-methoxypyridinium ion, and much 
The above-reproduced figure appears to show that the claimed composition retains buprenorphine as the active agent better than the comparative composition in which ammonium ion is the loading base. This would appear to be a greater than expected result, as of MPEP 716.02(a)(I). This result would appear to have statistical significance, and would appear to have practical significance, as better loading of drugs into liposomes would appear to result in better drug delivery. See MPEP 716.02(b)(I). Additionally, there is no evidence that this result would have been expected by one of ordinary skill in the art. As such, this would appear to be an unexpected result that would appear to be probative of non-obviousness.


Conclusion
Less than all of the instant claims are currently in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612